Order of the county judge of the county of Suffolk and the judgment entered thereon reversed upon the law and the facts and a new hearing ordered, costs to abide the event. We are of the opinion that the record is sufficient to show that Nicholas Marzen died from injuries incurred while in the performance of his duties. There is, however, no finding in the record to this effect. The ground upon which the county judge rendered his decision cannot be sustained. We are satisfied from the evidence that Marzen died from injuries incurred while working at the fire in question. Whether he was at the time working in the line of duty is a disputed question of fact. If he collapsed before the emergency fire signal was sounded in the Manor Company fire house, the claim presented by the administratrix should be dismissed. We think there is no merit in respondent’s contention that the claim in the present ease should be disallowed because not filed within sixty days from the death of Marzen. This limitation refers only to injuries specified in subdivision 3 of section 205 of the General Municipal Law.  Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur. Settle order on notice.